ON MOTION FOR REHEARING.
KRUEGER, Judge.
In his motion for rehearing appellant complains of several matters as erroneous in our original opinion. .
He insists that we erred in holding that no error is reflected by Bill of Exception No. 3 in which he complains of a statement made by the witness Kazen to the effect that appellant had theretofore been convicted. Appellant placed Kazen on the witness-stand, who, in the course of his examination in chief by appellant’s counsel, made the statement complained of. He claims now that this was an unwilling and hostile witness and for that reason we should make an exception to the general rule. To do so would, in our opinion, establish a dangerous doctrine for reasons clearly stated in the original opinion. Moreover, there is nothing in the record to show that Kazen was an unwilling or hostile witness.
His next contention is that we erred in not holding as erroneous the court’s instruction on circumstantial evidence because the court prefaced its instruction on the subject as follows: “In this case the State relies in part on circumstantial evidence for a conviction.” This statement should not have been made by the court. See Murray v. State, 113 Tex. Cr. R. 98; Germany v. State, 109 Tex. Cr. R. 180. However, the charge as a whole relative to the law of circumstantial evidence was correct. Moreover, we find no’ objection to the court’s charge on the subject which specifically pointed out to the trial court the error here complained of. Under Article 658, C. C. P., appellant is required to specifically point out his objections to the court’s charge. His failure to do so at the proper time will be of no avail to him on appeal.
The other complaint addressed to the original opinion is without merit.
Having reached the conclusion that the case was properly decided on the original submission, we therefore overrule his motion for rehearing.
*615The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.